            Case 1:19-cr-00824-PAE Document 74 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      19-CR-824-02 (PAE)
                         -v-
                                                                            ORDER
 DAVID BINET,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

          The Court has reviewed defense counsel’s letter seeking another adjournment of the

defendant’s surrender date (Dkt. No. 71) and the Government’s opposition (Dkt. No.

73). Substantially for the reasons stated by the Government, the Court DENIES the application

to adjourn the surrender date. The Clerk of Court is requested to terminate the motion at Dkt.

No. 71.


          SO ORDERED.


                                                         
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: July 29, 2021
       New York, New York
